The decision of this court handed down on February 6, 1931,* is hereby amended to read as follows: Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of the defendant dismissing the complaint upon the merits and upon the counterclaim, with costs. Plaintiff’s alleged cause of action is based upon a certain letter dated July 9, 1925, as supplemented by a further agreement as testified to by the plaintiff at folio 138 of the record. We are of opinion that this agreement, as supplemented, is not sufficient to uphold plaintiff’s claim. According to the supplemental agreement, plaintiff was to receive commissions only on deals that were consummated and had been worked out between the parties in plaintiff’s office, and the deals referred to in plaintiff’s complaint were plainly never worked out between the parties in plaintiff’s office. Findings of fact and conclusions of law contrary to this decision are reversed and new findings will be made in support thereof. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.

See ante, p. 761.— [Rep.